Citation Nr: 0823744	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-25 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a psychiatric disorder.



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii that denied the benefit sought on appeal.  
The veteran, who had active service from June 1994 to July 
1994, appealed that decision, and the case was referred to 
the Board for appellate review.  


FINDING OF FACT

An acquired psychiatric disorder was not manifested during 
service and no psychiatric disorder shown following 
separation from service is shown to be causally or 
etiologically related to active service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the appellant's claim on appeal, the Board 
is required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated March 2004, 
September 2004, November 2005 and March 2006.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide this appeal and has not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced her in the 
adjudication of her appeal.  Mayfield v. Nicholson, 19 Vet. 
App.103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Therefore, the Board finds that the RO has 
satisfied the duty to notify and the duty to assist and will 
proceed to the merits of the veteran's appeal.

The veteran contends that she is entitled to service 
connection for both a personality disorder and a panic 
disorder.  Essentially, the veteran maintains that she 
currently has both a personality disorder and a psychiatric 
disorder that are direct results of her service.  Service 
connection will be granted if it is shown that the veteran 
has a disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in active military, naval or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

First, to the extent that the veteran has made a claim for 
service connection for a personality disorder, such claim 
must be denied.  Developmental defects, such as personality 
disorders, are characterized by pathological trends in 
personality structure manifested by a lifelong pattern of 
action or behavior.  They are not disease or injuries within 
the meaning of applicable legislation providing for 
compensation benefits.  38 C.F.R. § 3.303(c) (2007; Johnson 
v. Principi, 3 Vet. App. 448, 450 (1992). 

A review of the veteran's service treatment records show that 
was hospitalized after she took an overdose of Tylenol in 
July 1994.  The diagnoses were poisoning by Tylenol 
ingestion, a suicide gesture and an adjustment disorder with 
mixed disturbance of emotions and conduct.  During the 
hospitalization, the examiner noted a history of suicide 
attempts two years prior to basic training.  Additionally, a 
family history of suicide was documented.  Following the 
hospitalization the final diagnosis was an adjustment 
disorder with mixed disturbance of emotions and conduct.  The 
veteran was subsequently discharged from service and her DD 
Form 214 shows the narrative reason for separation as a 
personality disorder.

Post-service treatment records show that the veteran was 
treated for anxiety and panic attacks/disorder starting in 
January 1997 at Kauai Medical Clinic, but there is no opinion 
or suggestion that these conditions are related to active 
service.  Because the veteran's claim contained current 
medical evidence showing treatment for anxiety and panic 
attacks the RO afforded the veteran a VA examination to 
determine whether she suffered from a psychiatric disorder 
that was related to her active service.  The appellant failed 
to report for the examination.  

In order for service connection to be granted there must be 
evidence of both a current disability and a nexus between 
service and that disability.  In the absence of either there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has not established a nexus or 
relationship between her claimed disability and service.  No 
medical evidence has been presented to show a causal link 
between any aspect of active service and the veteran's claim 
for service connection for a psychiatric disorder.  As such, 
the Board finds that the medical evidence is against the 
veteran's claim.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's disorder had its origin during 
service in these circumstances would be speculation, and the 
law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The 
veteran was advised of the need to submit medical evidence 
demonstrating a nexus between a current disability and 
service by way of letters from the RO to her, but she has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between the current disability and 
an injury, disease or event in service.  While the veteran is 
clearly of the opinion that she has a psychiatric disorder 
that is related to service, as a lay person, the veteran is 
not competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board concludes that service connection for 
a psychiatric disorder is not established. 


ORDER

Service connection for a psychiatric disorder is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


